Citation Nr: 1403693	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  07-37 996A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral sensorineural hearing loss disability.

2.  Entitlement to service connection for arthritis of lumbar spine, claimed as secondary to service connected residuals of a fractured coccyx. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from March 1981 to July 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from August 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Veteran had a hearing before the Board in April 2010, and the transcript is of record.

In September 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to provide the Veteran with VCAA notice and to afford the Veteran VA medical examinations.  The action specified in the September 2010 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  The Veteran does not have a bilateral hearing loss disability per VA regulations. 

2.  The Veteran's  arthritis of the lumbar spine did not have onset in service or within one year of service and was not caused or permanently aggravated by the Veteran's active military service, to include the Veteran's residuals of a fractured coccyx.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 101, 1112, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).  

2.  The criteria for entitlement to service connection for arthritis of the lumbar spine, claimed as secondary to service connected residuals of a fractured coccyx, have not been met.  38 U.S.C.A. §§ 101, 1112, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

However, in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic by 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  For disabilities that are not listed as chronic, the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  Arthritis and organic diseases of the central nervous system, such as sensorineural hearing loss, are recognized as a chronic condition by 38 C.F.R. § 3.309(a).

Certain chronic diseases, including arthritis and sensorineural hearing loss, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2013).  

Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322.   

Bilateral Hearing Loss

The Veteran asserts she is entitled to service connection for a bilateral sensorineural hearing loss disability as it is attributable to in-service noise exposure.

At her April 2010 hearing before the Board, the Veteran testified that she served in the military as a multi-channel communications equipment operator where she had 90 day assignments listening to loud generators.  She concedes she wore hearing protection during those times, but still maintains she has suffered with hearing loss ever since that time.  She further contends she never received a separation audiological examination.

The Veteran's DD-214 confirms the Veteran's MOS and also notes that the Veteran received awards for, among other things, rifle and grenade marksmanship.  Although the service treatment records do not show any findings of hearing loss while in the military, her service records as a whole suggest likely in-service noise exposure.  Additionally, the Veteran is competent to testify as to her decreased hearing acuity since military service.  See, e.g., Jandreau v. Nicholson 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994); see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).

A "hearing loss" disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2010).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

VA outpatient treatment records show that the Veteran was referred for an audiological examination in August 2005.  At that time, the auditory thresholds at 500, 1,000, 2,000, 3,000, and 4,000 Hertz (Hz) in the right ear were 20, 25, 25, 20, and 25 decibels, respectively.  The auditory thresholds at 500, 1,000, 2,000, 3,000, and 4,000 Hertz (Hz) in the left ear were 25, 20, 25, 20, and 20 decibels, respectively.  Speech recognition scores using the Maryland CNC Test were 96 percent bilaterally.  

The Veteran was also afforded a VA Examination in January 2011.  At that time, the auditory thresholds at 500, 1,000, 2,000, 3,000, and 4,000 Hertz (Hz) in the right ear were 15, 15, 15, 15, and 25 decibels, respectively.  The auditory thresholds at 500, 1,000, 2,000, 3,000, and 4,000 Hertz (Hz) in the left ear were 10, 10, 15, 10 and 20 decibels, respectively.   Speech recognition scores using the Maryland CNC Test were 96 percent bilaterally.  

The results of these examinations shows that the Veteran does not have a "hearing loss" disability as defined for VA compensation purposes by 38 C.F.R. § 3.385.  As noted above, for purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability only when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  The Veteran does not meet this criteria, regardless of any in-service noise exposure or subjective perception of hearing loss.  

Under 38 U.S.C.A. § 1131, a claimant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  As the Veteran does not have a bilateral hearing loss disability as defined by 38 C.F.R. § 3.385, entitlement to service connection must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

Arthritis of the Spine

The Veteran is also seeking entitlement to service connection for a lumbar spine disability.  The Veteran concedes she suffered several post-service work-related injuries to her neck, shoulder and upper back.  She claims, however, that the injuries did not affect her lumbar spine.  Rather, she has argued that her current lumbar spine pain and arthritis stems from her in-service coccyx fracture.  

Service treatment records note a few complaints of low back pain, mostly related to the Veteran's in-service coccyx fracture, but there is no evidence of a chronic lumbar spine disability either in service or within one year of service.  

The voluminous post-service medical records clearly confirm current treatment and diagnosis of lumbar spine arthritis.  Private treatment records following the injuries through 2002 indicate the Veteran has chronic back pain following a lifting injury in September 2000 with subsequent injuries in November 2001 and December 2001.  At those times, diagnostic testing revealed lumbar spine disc degeneration, but with normal findings of the thoracic spine.  A November 2005 VA outpatient treatment record also notes an injury where an elevator closed on her causing pain in the neck and back.  

The Veteran was afforded a VA examination initially in May 2006 where the examiner, Dr. P.S., noted the in-service coccyx fracture and the post-service occupational injuries.  The examiner opined that the Veteran's lumbar spine pain, arthritis, muscle spasm and limited motion of the lumbar spine are all unrelated to the 1989 fractured coccyx.  

In support of her claim, the Veteran submitted a statement from her private physician, Dr. N.R., dated January 2007 where he indicated he treated the Veteran for her multiple work injuries in 2000 and currently has arthritis of the spine.  Dr. N.R. further opined that the Veteran's current arthritis is "unrelated to work injuries, but is related to a non-work related fall injury to her tailbone."  He did not offer any additional rationale for the opinion nor is it clear what records were reviewed in rendering the opinion.  It is clear from the medical records, moreover, that the Veteran had many other post-service spine injuries than those listed in Dr. N.R.'s 2007 opinion.  Accordingly, this opinion may have been based on incomplete facts.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding a medical opinion based on incorrect factual premise is not probative).

The Veteran was afforded an additional VA opinion in April 2008.  At that time, the same physician who rendered the opinion in 2006, once again opined the Veteran's current arthritis of the spine is "not likely" related to her fractured coccyx "but rather a natural occurring phenomenon."  The VA examiner indicated he did not have the claims-file to review at the time of the decision and, therefore, did not consider or address Dr. N.R.'s January 2007 opinion. 

In November 2010, Dr. N.R. submitted another opinion on behalf of the Veteran.  He acknowledged that he had treated the Veteran for a series of work related injuries to the neck, left shoulder, upper back, and lower back, but noted that the injuries were muscular, not skeletal.  In his professional opinion, these work related injuries are less likely than not the cause of her lumbar spine arthritis.  Instead, he opined that the Veteran's lumbar spine arthritis is a residual effect of the Veteran's broken coccyx as a result of axial loading of the spine.  

In January 2011, the Veteran was afforded another VA examination of the lumbar spine.  The Veteran examiner, Dr. M,O., opined that it is less likely than not that the Veteran's current lumbar spine arthritis was caused by or related to the Veteran's active military service, to include as secondary to the Veteran's service connected residuals of a fractured coccyx.  The examiner first noted that there is no evidence of complaints of or treatment for a low back disability for almost a decade after service.  Additionally, a 2001 MRI of the lumbar spine did not show any loss of disc height, while a 2002 MRI showed an annular tear.  Dr. M.O. explained that if the annular tear noted in 2002 was secondary to the Veteran's coccyx fracture in service, it would be expected to see a loss of disc height over the decade after service.  Furthermore, there are other possible causes of the Veteran's current condition, including his post-service work related injuries and the normal aging process.  Dr. M.O. estimated that the chances of the Veteran's coccyx fracture being the cause of the Veteran's lumbar spine are one in three, less than fifty percent probability.  

Based on all the above evidence, the Board finds that the preponderance of the evidence is against the claim.  

As an initial matter, the Board notes that almost a decade past between the Veteran's in-service coccyx fracture and the earliest post service evidence of lumbar arthritis.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.  Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

Additionally, while the Veteran's physician, Dr. N.R. has opined that the Veteran's lumbar arthritis is related to her service connected coccyx fracture, both VA examiners reached the opposite conclusion.  

In cases such as this, where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the U.S. Court of Appeals for Veterans Claims (Court) stated:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the Board gives greater weight to the VA examiners' opinions, particularly the January 2011 VA examiner's opinion, which, unlike the other medical opinions of record, comprehensively analyzes the possible causes of the Veteran's current lumbar spine condition and discusses why different etiologies are more or less likely based on the evidence of record and medical principals.  

While the Veteran may sincerely believe that her current lumbar spine arthritis is related to her military service, she has not demonstrated that she has any knowledge or training in determining the etiology of such conditions.  In other words, she is a layperson, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran currently has arthritis due to her coccyx fracture in service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of her current disability is not competent evidence and is entitled to low probative weight.

For all the above reasons, entitlement to service connection for arthritis of the lumbar spine is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).


The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a September 2010 letter, and her claim was then readjudicated in November 2011.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  She has not alleged any notice deficiency during the adjudication of her claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a videoconference hearing.  The hearing was adequate as the undersigned Veterans Law Judge explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to service connection for arthritis of the lumbar spine, claimed as secondary to service connected residuals of a fractured coccyx.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


